Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 2, 1999, convicting him of intimidating a witness in the third degree (three counts), criminal contempt in the first degree (two counts), criminal contempt in the second degree (12 counts), assault in the third degree, unlawful imprisonment in the second degree, and aggravated harassment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the validity of his waiver of the right to a jury trial is unpreserved for appellate review (see, People v Magnano, 77 NY2d 941, cert denied 502 US 864; People v Wheeler, 258 AD2d 542; People v McKnight, 198 AD2d 306). In any event, the record demonstrates that the defendant knowingly, voluntarily, and intelligently executed a written waiver of his right to a jury trial in open court (see, People v Wheeler, supra; People v McKnight, supra; People v Livingston, 184 AD2d 529).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.